
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3388
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 24, 2012
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Wild and Scenic Rivers Act to
		  designate a segment of the Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers
		  in the States of Connecticut and Rhode Island for study for potential addition
		  to the National Wild and Scenic Rivers System, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Wood-Pawcatuck Watershed Protection
			 Act.
		2.Beaver, Chipuxet,
			 Queen, Wood, and Pawcatuck Rivers Study
			(a)Designation for
			 studySection 5(a) of the
			 Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by
			 adding at the end the following:
				
					(_)Beaver,
				Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and
				ConnecticutThe approximately
				10-mile segment of the Beaver River from its headwaters in Exeter, Rhode
				Island, to its confluence with the Pawcatuck River; the approximately 5-mile
				segment of the Chipuxet River from Hundred Acre Pond to its outlet into Worden
				Pond; the approximately 10-mile segment of the upper Queen River from its
				headwaters to the Usquepaugh Dam in South Kingstown, Rhode Island, and
				including all its tributaries; the approximately 5-mile segment of the lower
				Queen (Usquepaugh) River from the Usquepaugh Dam to its confluence with the
				Pawcatuck River; the approximately 11-mile segment of the upper Wood River from
				its headwaters to Skunk Hill Road in Richmond and Hopkinton, Rhode Island, and
				including all its tributaries; the approximately 10-mile segment of the lower
				Wood River from Skunk Hill Road to its confluence with the Pawcatuck River; the
				approximately 28-mile segment of the Pawcatuck River from Worden Pond to
				Nooseneck Hill Road (RI Rte 3) in Hopkinton and Westerly, Rhode Island; and the
				approximately 7-mile segment of the lower Pawcatuck River from Nooseneck Hill
				Road to Pawcatuck Rock, Stonington, Connecticut, and Westerly, Rhode
				Island.
					.
			(b)Study and
			 reportSection 5(b) of the Wild and Scenic Rivers Act
			 (16 U.S.C.
			 1276(b)) is amended by adding at the end the following:
				
					(_)Beaver,
				Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and
				ConnecticutNot later than 3
				years after the date on which funds are made available to carry out this
				paragraph, the Secretary of the Interior shall—
						(A)complete the study
				of the Beaver, Chipuxet, Queen, Wood, and Pawcatuck Rivers, Rhode Island and
				Connecticut, described in subsection (a)(_);
						(B)submit a report
				describing the results of that study to the appropriate committees of
				Congress;
						(C)include in the
				report under subparagraph (B) the effect of the designation under this Act
				on—
							(i)existing
				commercial and recreational activities, such as hunting, fishing, trapping,
				recreational shooting, motor boat use, or bridge construction;
							(ii)the
				authorization, construction, operation, maintenance, or improvement of energy
				production and transmission infrastructure; and
							(iii)the authority of
				State and local governments to manage those activities encompassed in clauses
				(i) and (ii); and
							(D)identify—
							(i)all authorities
				that will authorize or require the Secretary to influence local land use
				decisions (such as zoning) or place restrictions on non-Federal land if the
				area studied is designated under this Act;
							(ii)all authorities
				that the Secretary may use to condemn property if the area studied is
				designated under this Act; and
							(iii)all private
				property located in the area studied under this
				provision.
							.
			
	
		
			Passed the House of
			 Representatives July 23, 2012.
			Karen L. Haas,
			Clerk
		
	
